DETAILED ACTION
Amendment submitted November 11, 2021 has been considered by examiner. Claims 1-3, 5, 8-14 and 17-25 are pending. 



Response to Arguments
Applicant’s arguments with respect to art rejections of claims 1-3, 5, 8-14 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


As to arguments towards 35 USC 101 rejection, the rejection is maintained.
While the preamble of the claims recites more specific description of how data is grouped, it does not overcome the 35 USC 101 rejection. Specifically, the preamble recites how data is potentially grouped together, which is analogous to a data gathering activity. Such activity is considered insignificant extra-solution activity to the judicial exception that does not integrate into a practical application of the claim.
The rest of the amended claim describe calculating hash values for groups of data. Such limitations amount to mathematical concepts, which are abstract concepts.
Other than calculation of hash values, the claims recite identifying which data to hash. Such identification is considered insignificant extra-solution activity of gathering data (see at least MPEP 2105.05(g) ). As such, such extra-solution activity does not amount to additional elements that are sufficient to amount to significantly more than the judicial exception.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,698,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite broader features than the ‘892 Patent.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘892 Patent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Specifically, Independent claims 1, 11 and 20 recite calculating hash values for groups of data. Such limitations amount to mathematical concepts, which are abstract concepts.
Other than calculation of hash values, the claims recite identifying which data to hash. Such identification is considered insignificant extra-solution activity of gathering data (see at least MPEP 2105.05(g) ). As such, such extra-solution activity does not amount to additional elements that are sufficient to amount to significantly more than the judicial exception.
As to the preamble of the claims reciting more specific description of how data is grouped, it does not overcome the 35 USC 101 rejection. Specifically, the preamble recites how data is potentially grouped together, which is at best analogous to a data gathering activity. Such activity is considered insignificant extra-solution activity to the judicial exception that does not integrate into a practical application of the claim.
Claims 11 and 20 also recite generic computer components such as processing units, storage media, etc. Such generic components also are sufficient to amount to significantly more than the judicial exception.
Dependent Claims 2-10 and 12-19 do not provide additional elements to integrate the data structure into a practical application or to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Ng et al (US Patent Application Publication 2015/0278233).


	Claims 1, 11 and 20: Gaumnitz discloses a method, a computing system and a computer-readable medium comprising, in a data set comprising data elements organized into a plurality of groups according to at least a first grouping criterion and a plurality of second grouping criteria, wherein a group of the plurality of groups is defined by the at least a first grouping criterion and comprises a plurality of the data elements organized according to the plurality of second grouping criteria [0057, 0061], 

	However, Gaumnitz alone does not explicitly disclose the first grouping criterion defining related data elements of the data set having a plurality of characteristics defined by the plurality of second grouping criteria, where data elements associated with a given grouping criterion of the plurality of second grouping criteria are assigned a data type in a computing language and are stored in a data structure or an instance of a datatype.
	But Ng [0082] discloses storing grouped data into data structures based at least on data types.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Ng. One would have been motivated to do so in order to be able to find and retrieve data in a simpler manner by having similar data stored together.

	Gaumnitz as modified further discloses:
	the data structure or the instance of a datatype in turn being stored in the at least one memory:
generating a first grouping hash value set comprising a plurality of first group hash values, the generating comprising, for groups of the plurality of groups:
calculating a first hash values using values of the plurality of data elements defined for a given group of the plurality of groups [0057, 0061-0062]. [Different hash values are calculated for each group, including first and second hash values. The second group hash value is at least based on the first one because group hash values are different from each other (i.e. the second group hash cannot be the same as the first.)]
calculating a first group hash value from the plurality of first hash values [0057, 0061-0062].
calculating a total hash value for the first grouping hash value set from elements of the first grouping hash value set [0069]. [See at least hash-based aggregation.]



Claims 2-3, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Ng et al (US Patent Application Publication 2015/0278233) and further in view of Cattell et al (US Patent Application Publication 2007/0239797).

	Claims 2, 12 and 21: Gaumnitz discloses the method, the system and the media of Claims 1, 11 and 20 above, but Gaumnitz alone does not explicitly disclose wherein the first grouping criterion comprises rows of a table and the plurality of second grouping criteria correspond to table columns.
However, Cattell [0193] discloses grouping data based on rows and/or columns.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Cattell. One would have been motivated to do so in order to partition data in a particular way.
Claims 3, 13 and 22: Gaumnitz discloses the method, the system and the media of Claims 1, 11 and 20 above, but Gaumnitz alone does not explicitly disclose wherein the grouping criterion comprises columns of a table and the plurality of second grouping criteria correspond to table rows.
However, Cattell [0193] discloses grouping data based on rows and/or columns.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Cattell. One would have been motivated to do so in order to partition data in a particular way.


Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Ng et al (US Patent Application Publication 2015/0278233) and further in view of Linkert et al (US Patent Application Publication 2009/0138526).

Claims 8, 17 and 23: Gaumnitz discloses the method, the system and the media of Claims 1, 11 and 20 above, but Gaumnitz alone does not explicitly disclose generating a second total hash value for a second data set following the same process as for generating the total hash value for the data set; and comparing the second total hash value to the total hash value to determine equivalency of the second data set to the data set.
However, Linkert [0025, 0029] discloses generating group hash values for different groups such as a local database and database from a portable device. Those hash values are then compared to see if they are the same or there are mismatches.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Linkert. One would have been motivated to do so in order to identify if data between groups of data needs to be synchronized.
Claims 9, 18 and 24: Gaumnitz discloses the method, the system and the media of Claims 8, 17 and 23 above, and Linkert, for the same reasons as above, further discloses wherein the data set comprises results from a executing a set of queries at a first database system and the second data set comprises results from executing the set of queries at a second database system [0042].
 Claims 10, 19 and 25: Gaumnitz discloses the method, the system and the media of Claims 9, 18 and 24 above, but Gaumnitz alone does not explicitly disclose providing a report of database system equivalency between the first database system and the second database system based on the comparing.
However, Linkert [0025, 0029] discloses results of hash comparison to the database.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Linkert. One would have been motivated to do so in order to identify if action needs to be taken based on results of the comparison.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al (2017/0322972) describes at least requests for non-deterministic values.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163